         CASE 0:20-cv-01851-JRT-TNL Doc. 11 Filed 08/11/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


 TYRONE WILLIAMS, JR.,                                       Civil No. 20-1851 (JRT/TNL)

                     Petitioner,

 v.                                                            ORDER

 S. KALLIS,

                     Respondent.


       Tyrone Williams, Jr., Reg No. 78238-083, FMC Rochester, PMB 4000,
       Rochester, MN 55903-4000, pro se petitioner.

       Ana H Voss, Erin Secord, Ann Bildtsen, Assistant United States Attorneys,
       UNITED STATES ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600,
       Minneapolis, MN 55415, for respondent.

       Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated May 13, 2021 (ECF No. 10), along with all the files and records, and

no objections to said Recommendation having been filed, IT IS HEREBY ORDERED that

Petitioner’s Petition for Habeas Corpus Relief (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: August 11, 2021
in Minneapolis, Minnesota                       s/John R. Tunheim
                                                JOHN R. TUNHEIM
                                                Chief Judge
                                                United States District Court
